DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 18, 2022 has been entered. 

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-19 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, i.e., an abstract idea, and because the claim(s) as a whole, considering all claim elements both individually and in combination, do not integrate the abstract idea into a practical application or amount to significantly more than just an abstract idea.  The claim(s) is/are directed to the abstract idea of:
A system including:

an aggregation constraint engine having one or more tools to perform enforcement of an aggregation constraint, the tools comprising:

a receiver configured to leverage a last committed aggregate value as a current prefix sum for an interval aggregation, and asynchronously receive one or more remotely computed preliminary interval aggregate values from the one or more compute nodes;

an assessment manager in communication with the receiver, the assessment manager configured to assess a preliminary interval aggregate responsive to the asynchronous receipt of the preliminary aggregate values, the assessment manager to:

send the current prefix sum to the one or more compute nodes; and
adjust the current prefix sum with the one or more received preliminary interval aggregate values, including selective application of a constraint requirement;

a rollback manager configured to run on the one or more compute nodes in receipt of the current prefix sum to locally evaluate an aggregation constraint, including identify any local transactions violating the aggregation constraint, and selectively apply a rollback protocol to the one or more violating transactions; and

a director configured to replace and apply the last committed aggregate value as a refreshed current prefix sum for a subsequent interval aggregation.


This is considered to be a certain method of organizing human activity, in particular, applying constraints to the processing of transaction data which is considered a fundamental economic practice.   
Regarding independent claims 1, 7, and 14, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se (i.e., a processor and memory) fail to integrate the abstract idea into a practical application.  The dependent claims are considered to be part of the abstract idea above and merely act to further limit it.  Regarding the dependent claims, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se fails to integrate the abstract idea into a practical application.  In the examiner’s view, these elements are not sufficient to integrate the abstract idea into a practical application because they are recited at such a high level of generality that they amount to nothing more than mere instructions to implement or apply the abstract idea using conventional technology.  The additional elements do not (i) reflect an improvement to the functioning of a computer, another technology, or another technical field, (ii) implement the judicial exception with or in conjunction with a particular machine or manufacture that is integral to the claim, (iii) effect a transformation of a particular article to a different state or thing, or (iv) apply the judicial exception in some meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Regarding independent claims 1, 7, and 14, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: mere instructions to implement the idea on a computer functioning in a standard mode of operation or matters that are routine and conventional in the field.  The examiner gives official notice that it is conventional and well-known to use a processor and memory to process and store various data.  The dependent claims are considered to be part of the abstract idea above and merely act to further limit it.  In the dependent claims, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: mere instructions to implement the idea on a computer functioning in a standard mode of operation or matters that are routine and conventional in the field.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) integrate the abstract idea into a practical application or amount to significantly more than the abstract idea itself. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter (see Alice Corp v CLS).
To address this rejection, the examiner suggests reviewing the recent Federal Circuit Court decisions and USPTO guidelines related to U.S.C. 101 for guidance on what is considered statutory subject matter.

Response to Arguments
4.	Applicant's arguments filed on July 18, 2022 have been fully considered but all of them are not persuasive.  Applicant argues that the rejections under U.S.C. 101 and 103 are in error and should be withdrawn.  Regarding the rejection under U.S.C. 101, it is asserted that the amended claims are not directed toward a certain method of organizing human activity, the other claim elements impose meaningful limits on the abstract idea, and the other claim elements modify the abstract idea so that the claims overall amount to significantly more than just the idea.  Regarding the rejection under U.S.C. 103, it is asserted that the prior art does not show all the recited features of the claimed invention and the examiner’s use of official notice to address these deficiencies is improper.  
	The examiner agrees with applicant’s arguments related to the rejection under U.S.C. 103 and has withdrawn this rejection.  However, the examiner disagrees with applicant’s arguments related to the rejection under U.S.C. 101 and stands by the revised rejection provided above.  In the examiner’s view, the claims are concerned with processing transaction data under certain constraints to produce aggregate values and this is considered a fundamental economic practice.  The claims, therefore, are interpreted as directed toward a method of organizing human activity.  The examiner points out that the examples of fundamental economic practices provided by the 2019 PEG are not an exhaustive list and are only intended to offer guidance.  Further, the other claim elements beyond the abstract idea (i.e., a processor and memory) are used only in a generic, high-level manner, so they do not place any meaningful limits on the idea and fail to modify the idea in any significant fashion.  In the examiner’s view, the abstract idea is not integrated into a practical application and is not modified so that the claims are significantly more than just the idea.  To help address the rejection the examiner suggests amending the claims to include additional other elements and reciting some detail describing their operation.  These other elements could include the tangible components which actually perform the various steps of the invention, such as the display, external device, I/O interface, compute nodes, etc., as shown in Figures 7-9 and described in the specification.  To be of any help in addressing the rejection amendments related to the other elements should include some amount of detail so they are not merely recited in a generic, high-level manner.  

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R BUCHANAN whose telephone number is (571)272-8134. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 5712726790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER R. BUCHANAN
Examiner
Art Unit 3627


/C.R.B/Examiner, Art Unit 3627          


                                                                                                                                                                                                         /FLORIAN M ZEENDER/    Supervisory Patent Examiner, Art Unit 3627